DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims has overcome the claim objections.
Applicants amendment to the claims has overcome the 35 SC §112(b) rejections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently amended) A method for operating a textile machine that includes a plurality of workstations, wherein each workstation comprises at least one stepper motor configured to drive an element at the workstation, the method comprising: measuring a load variable of the stepper motor; 
detecting an approach of the element to an end position based on changes to the load variable;
the textile machine producing a package; and
further comprising determining a diameter of the package by counting steps of the stepper motor.

and at least one of the starting position and the end position is located on a surface of a package.
Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims require a textile machine producing a package and that the diameter of the package is determined by counting the steps of the stepper motor.  The closest prior art Stahlecker (US 5170953) does not produce a textile package, but rather is a traveling unit, and furthermore the diameter is not required for Stahlecker to function.  Therefore, although it is possible that Stahlecker could be modified to determine a diameter of the package, there is no reason other than impermissible hindsight reconstruction to have the machine of Stahlecker interpret the diameter as such information would be superfluous and unnecessary.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                


/SHAUN R HURLEY/Primary Examiner, Art Unit 3732